Citation Nr: 1107101	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-23 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
left carpal tunnel syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for 
right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2005.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction over this case was transferred to 
the RO in Milwaukee, Wisconsin.  This case was previously before 
the Board in August 2009.

A November 2010 rating decision granted service connection for 
lumbar strain and hypertension, and assigned ratings for those 
disabilities.  The Veteran has not expressed disagreement with 
the November 2010 RO decision.

A total rating based on individual unemployability due to 
service-connected disability (TDIU) is an element of all appeals 
of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, however, TDIU consideration is not 
warranted.  At his November 2010 VA examination the Veteran 
stated that he had recently stopped working to attend college; he 
indicated that he did not leave his job due to any physical 
limitations.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left and 
right carpal tunnel syndrome has been manifested by complaints of 
pain, problems with gripping, and numbness resulting in no more 
than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for left carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8515 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for right carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8515 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

As the August 2005 rating decision granted service connection for 
left and right carpal tunnel syndrome, those claims are now 
substantiated.  As such, the filing of a notice of disagreement 
as to the disability rating assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 
3.159(b)(3).  Rather, the Veteran's appeal as to the disability 
rating assigned triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. 
§ 3.103.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefits 
allowed by the evidence and the law.  The Board observes that as 
for rating the Veteran's carpal tunnel syndrome, the relevant 
criteria have been provided to the Veteran, including in the 
March 2006 statement of the case.  In March 2006 the Veteran 
received notice regarding the assignment of a disability rating 
and/or effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA records.  The Veteran has undergone VA 
examinations that addressed the medical matters presented on the 
merits by this appeal.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate, as they included an 
examination of the Veteran and elicited his subjective 
complaints.  The VA examinations described the Veteran's 
disabilities in sufficient detail so that the Board is able to 
fully evaluate the claimed disabilities.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining VA 
examinations with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4). 

The Board finds that there has been substantial compliance with 
its August 2009 remand instructions.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).  The Veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  VA's 
duties to notify and assist are met, and the Board will address 
the merits of the claims.

Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Because the service-connected carpal 
tunnel syndrome appeals are from the initial rating assigned with 
the grant of service connection, the possibility of "staged" 
ratings for separate periods during the appeal period, based on 
the facts found, must also be considered.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Following receipt of the Veteran's March 2005 claim, and based in 
part on the results of a May 2005 VA fee-basis examination, the 
August 2005 rating decision granted the Veteran service 
connection for left and right carpal tunnel syndrome, and 
assigned 10 percent initial ratings, effective August 9, 2005, 
the day following the Veteran's separation from service.  The 
Veteran is right-hand dominant.

Under Diagnostic Code 8515 for peripheral nerve impairment 
involving the median nerve, mild incomplete paralysis warrants a 
10 percent rating for the major or minor upper extremity.  The 
next higher rating, 30 percent, contemplates moderate incomplete 
paralysis of the major upper extremity.  Severe incomplete 
paralysis of the major upper extremity warrants a 50 percent 
rating.  Complete paralysis of the median nerve warrants a 70 
percent rating for the major upper extremity.  The functional 
loss due to complete paralysis includes: the hand inclined to the 
ulnar side, index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, the 
thumb in the plane of the hand, pronation incomplete and 
defective, absence of flexion of the index finger and feeble 
flexion of middle finger, cannot make a fist, index and middle 
fingers remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right angles 
to palm, flexion of wrist weakened, or pain with trophic 
disturbances.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total paralysis is 
due to the varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a.

At the May 2005 VA fee-basis examination, the Veteran complained 
of constant tingling and numbness in his fingers, without 
weakness.  Examination of the upper extremities was within normal 
limits, and neurological examination of the upper extremities 
revealed that motor function and sensory function were within 
normal limits.

A January 2006 VA record reveals that the Veteran complained of 
painful hands that would become weak and cause him to drop 
objects upon repetitive use.  The Veteran denied any numbness or 
weakness in the distribution of the median nerve.

April 2006 VA EMG (electromyogram) and NCV (Nerve conduction 
study) revealed no evidence of carpal tunnel syndrome.

At a January 2010 VA examination the Veteran reported that he had 
pain and cramping in his hands but no numbness or tingling.  He 
stated that prolonged gripping caused pain.  He also indicated 
that he had coldness in his right hand that he attributed to poor 
circulation.  The examiner noted that the Veteran had shaking of 
the left hand that was not related to carpal tunnel syndrome, and 
noted that a rheumatology record had observed that the Veteran 
had a diagnosis of soft tissue rheumatism.  Sensory examination 
to pinprick was essentially normal, and there was no objective 
evidence of sensory deficits, tenderness to palpation, or muscle 
spasm.  Upper extremity muscle testing was normal, and deep 
tendon reflexes were equal in the upper extremities.  The 
examiner noted that there were no objective neurological deficits 
in the hands.  The diagnosis was no evidence of bilateral carpal 
tunnel syndrome-essentially resolved.

Based on the findings, including normal strength testing, normal 
sensory function, and normal EMG/NCV testing, no more than mild 
incomplete paralysis of the median nerve under Diagnostic Code 
8515 is shown for the upper extremities.  While acknowledging 
that the Veteran has complained of painful hands and problems 
with gripping objects, the Board notes that the January 2010 VA 
examiner specifically stated that the Veteran had no objective 
neurological deficits in the hands.

As for other potentially applicable diagnostic codes, the Board 
notes that limitation of motion of the wrist is addressed under 
Diagnostic Code 5215, and a 10 percent rating represents the 
maximum available benefit under that Code.  The May 2005 VA fee-
basis examination noted that the Veteran could dorsiflex his 
wrists to 70 degrees, and palmar flex to 80 degrees.  38 C.F.R. § 
4.71, Plate I (2010), reflects that normal dorsiflexion of the 
wrist is 0 to 70 degrees, and the normal palmar flexion is to 80 
degrees.  As the Veteran has normal motion of the wrists, a 
separate or increased rating under Diagnostic Code 5215 is not 
for application.

In sum, the Board finds that the preponderance of the evidence is 
against initial ratings in excess of 10 percent for the Veteran's 
left and right carpal tunnel syndrome disabilities.

The Board must assess the competence and credibility of the 
Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences concerning his 
left and right upper extremity disabilities.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  The Board finds the Veteran to be 
credible and consistent in his reports of the hand pain and 
gripping difficulties that he experiences.  However, as with the 
medical evidence of record, the accounts of the Veteran's 
symptomatology are consistent with the ratings currently 
assigned.  The Board has been mindful of the "benefit-of-the-
doubt" rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected left and right upper extremity 
disabilities are not so unusual or exceptional in nature as to 
render the schedular ratings inadequate.  The Veteran's 
disabilities have been evaluated under the applicable diagnostic 
codes that have specifically contemplated the level of 
occupational impairment caused by his service-connected 
disabilities.  The evidence does not reflect that the Veteran's 
carpal tunnel syndrome, alone, has caused marked interference 
with his employment (or with the Veteran's college coursework) or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

An initial rating in excess of 10 percent for left carpal tunnel 
syndrome is denied.

An initial rating in excess of 10 percent for right carpal tunnel 
syndrome is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


